Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 1 of 58




       EXHIBIT C
          Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 2 of 58

                        Registration #:    *-APPLICATION-*
                     Service Request #:    1-8933318691




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                                Priority: Routine                       Application Date: June 15, 2020
Note to C.O.: Deposit copy is color image on t-shirt. Copyright Notice on color image not readable, so also providing an
image in black and white that features a more clearly labelled copyright notice.


Correspondent



                   Organization Name:      Mitchell Silberberg & Knupp LLP
                                Name:      Eric Schwartz
                                Email:     ejs@msk.com
                              Address:     1818 N Street, NW, 7th Floor
                                           Washington, DC 20036 United States
                                                                                                           HE009417
                 Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 3 of 58




                                                                                        Registration Number
                                                                                        *-APPLICATION-*




    Title
                            Title of Work:     Phanatic catching baseball in snout and holding bat


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    March 27, 1980
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                               Page 1 of 2




                                                                                                              HE009418
    Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 4 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                     Page 2 of 2

                                                                   HE009419
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 5 of 58




                                                 HE009456
39-VM-SN Document 116-3 Filed 10/20




               HE009457
         Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 7 of 58

                        Registration #:    *-APPLICATION-*
                     Service Request #:    1-8933384120




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                                Priority: Routine                   Application Date: June 15, 2020
Note to C.O.: Deposit copy is color image of hand puppet. Also appears on the deposit copy for the Phanatic plush doll.
Three-dimensional object that is worn over the hand.


Correspondent



                  Organization Name:       Mitchell Silberberg & Knupp LLP
                               Name:       Eric Schwartz
                               Email:      ejs@msk.com
                             Address:      1818 N Street, NW, 7th Floor
                                           Washington, DC 20036 United States
                                                                                                          HE009420
                 Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 8 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic hand puppet


    Completion/Publication
                      Year of Completion:      1982
                   Date of 1st Publication:    March 23, 1982
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       3D Artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009421
    Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 9 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                     Page 2 of 2

                                                                   HE009422
-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Pag




                             HE009468
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 11 of 58

                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-8933383900




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                 Application Date:   June 15, 2020
Note to C.O.: Deposit copy is color image.


Correspondent



                 Organization Name:     Mitchell Silberberg & Knupp LLP
                              Name:     Eric Schwartz
                              Email:    ejs@msk.com
                            Address:    1818 N Street, NW, 7th Floor
                                        Washington, DC 20036 United States
                                                                                                     HE009423
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 12 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic hand puppet logo


    Completion/Publication
                      Year of Completion:      1981
                   Date of 1st Publication:    March 23, 1982
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009424
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 13 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009425
9-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page




                               HE009462
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 15 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933383936




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                   Application Date:   June 15, 2020
Note to C.O.: Deposit copy is color image on a pin.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                       HE009426
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 16 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic head in circle with pennant


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    February 20, 1980
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009427
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 17 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009428
se 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 18 of




                                           HE009463
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 19 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933384338




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                   Application Date:   June 15, 2020
Note to C.O.: Deposit copy is black and white image.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                       HE009429
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 20 of 58




                                                                                      Registration Number
                                                                                      *-APPLICATION-*




    Title
                            Title of Work:    Phanatic holding "P"


    Completion/Publication
                      Year of Completion:     1980

    Author

                        •       Author:       Bonnie Erickson
                         Author Created:      2-D artwork
                      Work made for hire:     No
                              Citizen of:     United States

    Copyright Claimant

                      Copyright Claimant:     Bonnie Erickson
                                              62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:   VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:      Mitchell Silberberg & Knupp LLP
                                 Address:     1818 N Street, NW, 7th Floor
                                              Washington, DC 20036 United States

    Certification

                                   Name:      Eric J. Schwartz
                                    Date:     June 15, 2020
            Applicant's Tracking Number:      49051-00002


                                                                                                             Page 1 of 2




                                                                                                            HE009430
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 21 of 58


              Date:   June 15, 2020
                      Pending




                                                                 Page 2 of 2

                                                                HE009431
VM-SN Document 116-3 Filed 10/




           HE009473
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 23 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933383731




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                   Application Date:   June 15, 2020
Note to C.O.: Deposit copy is color image taken from calendar.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                       HE009432
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 24 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic holding trophy


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    February 14, 1981
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009433
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 25 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009434
9-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Pag




                               HE009458
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 27 of 58

                       Registration #:   *-APPLICATION-*
                    Service Request #:   1-8933383768




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                  Application Date:   June 15, 2020
Note to C.O.: Deposit copy is color illustration.


Correspondent



                  Organization Name:     Mitchell Silberberg & Knupp LLP
                               Name:     Eric Schwartz
                               Email:    ejs@msk.com
                             Address:    1818 N Street, NW, 7th Floor
                                         Washington, DC 20036 United States
                                                                                                      HE009435
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 28 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic on motorcycle


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    February 21, 1981
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009436
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 29 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009437
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 30 of 58




                                                                       HE009459
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 31 of 58

                        Registration #:    *-APPLICATION-*
                     Service Request #:    1-8933384074




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                    Application Date:   June 15, 2020
Note to C.O.: Deposit copy is color image of 15" doll.


Correspondent



                   Organization Name:      Mitchell Silberberg & Knupp LLP
                                Name:      Eric Schwartz
                                Email:     ejs@msk.com
                              Address:     1818 N Street, NW, 7th Floor
                                           Washington, DC 20036 United States
                                                                                                        HE009438
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 32 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic plush doll


    Completion/Publication
                      Year of Completion:      1982
                   Date of 1st Publication:    March 23, 1982
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       3D Artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009439
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 33 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009440
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 34 of 58




                                                 HE009467
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 35 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933383972




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                   Application Date:   June 15, 2020
Note to C.O.: Deposit copy is black and white image.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                       HE009441
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 36 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic running and holding pennant


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    January 25, 1980
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009442
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 37 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009443
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 38 of 58




                                                     HE009464
         Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 39 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933383834




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                     Application Date: June 15, 2020
Note to C.O.: Deposit copy is black and white image. There is another image among several with a copyright notice that
we can provide to show the copyright notice. The deposit copy comes from an internal style guide.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                         HE009444
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 40 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic swinging baseball bat


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    March 25, 1980
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009445
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 41 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009446
e 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 42




                                        HE009461
ase 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 43 of 5




                                              HE009460
         Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 44 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933384166




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                     Application Date: June 15, 2020
Note to C.O.: Deposit copy is color image drawing + color image on license plate. Also including black and white image
to show the 1982 copyright notice.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                         HE009447
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 45 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic throwing from pitchers mound


    Completion/Publication
                      Year of Completion:      1982
                   Date of 1st Publication:    April 05, 1983
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009448
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 46 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009449
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 47 of 58




                                                                       HE009470
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 48 of 58




                                                                       HE009471
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 49 of 5




                                               HE009469
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 50 of 58

                        Registration #:    *-APPLICATION-*
                     Service Request #:    1-8933384008




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                                Priority: Routine                      Application Date: June 15, 2020
Note to C.O.: Deposit copy is color drawing with pantone chart. Copyright notice is partially obscured on this deposit.
There is a drawing with notes that shows the copyright notice as 1980.


Correspondent



                   Organization Name:      Mitchell Silberberg & Knupp LLP
                                Name:      Eric Schwartz
                                Email:     ejs@msk.com
                              Address:     1818 N Street, NW, 7th Floor
                                           Washington, DC 20036 United States
                                                                                                           HE009450
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 51 of 58




                                                                                       Registration Number
                                                                                       *-APPLICATION-*




    Title
                            Title of Work:     Phanatic waving and holding pennant


    Completion/Publication
                      Year of Completion:      1980
                   Date of 1st Publication:    June 20, 1980
                  Nation of 1st Publication:   United States

    Author

                        •       Author:        Bonnie Erickson
                         Author Created:       2-D artwork
                      Work made for hire:      No
                              Citizen of:      United States

    Copyright Claimant

                      Copyright Claimant:      Bonnie Erickson
                                               62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:    VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:       Mitchell Silberberg & Knupp LLP
                                 Address:      1818 N Street, NW, 7th Floor
                                               Washington, DC 20036 United States

    Certification

                                     Name:     Eric J. Schwartz


                                                                                                              Page 1 of 2




                                                                                                             HE009451
   Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 52 of 58


                       Date:   June 15, 2020
Applicant's Tracking Number:   49051-00002
                       Date:   June 15, 2020
                               Pending




                                                                    Page 2 of 2

                                                                   HE009452
9-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page




                                HE009466
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 54 of 58




                                                     HE009465
        Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 55 of 58

                       Registration #:    *-APPLICATION-*
                    Service Request #:    1-8933384262




Mail Certificate


Mitchell Silberberg & Knupp LLP
Pamela Burchette
1818 N Street, NW, 7th Floor
Washington, DC 20036 United States




                               Priority: Routine                   Application Date:   June 15, 2020
Note to C.O.: Deposit copy is black and white image.


Correspondent



                  Organization Name:      Mitchell Silberberg & Knupp LLP
                               Name:      Eric Schwartz
                               Email:     ejs@msk.com
                             Address:     1818 N Street, NW, 7th Floor
                                          Washington, DC 20036 United States
                                                                                                       HE009453
                Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 56 of 58




                                                                                      Registration Number
                                                                                      *-APPLICATION-*




    Title
                            Title of Work:    Phanatic with finger pointed up


    Completion/Publication
                      Year of Completion:     1981

    Author

                        •       Author:       Bonnie Erickson
                         Author Created:      2-D artwork
                      Work made for hire:     No
                              Citizen of:     United States

    Copyright Claimant

                      Copyright Claimant:     Bonnie Erickson
                                              62 Pierrepont St., Brooklyn, NY, 11201, United States
2
    Limitation of copyright claim

            Previous registration and year:   VA 023-748, 1979

1
     Rights and Permissions

                      Organization Name:      Mitchell Silberberg & Knupp LLP
                                 Address:     1818 N Street, NW, 7th Floor
                                              Washington, DC 20036 United States

    Certification

                                   Name:      Eric J. Schwartz
                                    Date:     June 15, 2020
            Applicant's Tracking Number:      49051-00002


                                                                                                             Page 1 of 2




                                                                                                            HE009454
Case 1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 57 of 58


              Date:   June 15, 2020
                      Pending




                                                                 Page 2 of 2

                                                                HE009455
1:19-cv-07239-VM-SN Document 116-3 Filed 10/20/20 Page 58




                                     HE009472
